Exhibit 10.12

AFFILIATED PHARMACY PROGRAM

PHARMACEUTICAL SUPPLY PROGRAM

This Pharmaceutical Program Supply Agreement (this “Agreement”) is effective as
of March 29, 2019 between Thrifty Drug Stores, Inc., a Minnesota corporation
(the “Company”), and Tabula Rasa HealthCare, Inc., an affiliated pharmacy
(“Retailer”).

RECITALS:

A.The Company and Retailer are parties to an Affiliated Pharmacy Agreement (the
“AP Agreement”) dated March 29, 2019. 

B.Pursuant to the AP Agreement, Retailer is given the opportunity to participate
in various programs provided or arranged by the Company, including this
Pharmaceutical Supply Program.

C.Pursuant to the terms and conditions of this Agreement, the Company agrees to
provide Retailer certain pharmaceutical and other products provided Retailer
commits to purchase certain of its pharmaceutical requirements from the Company
through the End Date (as defined below).

D.The Company has contracted with a prime wholesaler (“Prime Supplier”) to
provide pharmaceuticals/prescription product needs/over the counter products as
well as certain third party fulfillment and logistics services. Retailer will
place orders directly with Prime Supplier which will fill orders as
contractually required. Payment by Retailer will be due directly from Retailer
to the Company.

AGREEMENT:

1.



Purchase Requirement.   In consideration for the pricing and other incentives
under this Agreement, Retailer agrees to purchase from the Company throughout
the term of this Agreement not less than ninety-eight percent (98%) of
Retailer’s total prescription product requirements from the Company, including
through the Prime Supplier, authorized non-primary suppliers and the Warehouse
Supply Feature described in Section 12 below.

2.



Term.   This Agreement shall commence on the above stated effective date of this
Agreement and shall continue in effect for the term of the contract with the
Prime Supplier (anticipated to expire on approximately September 30, 2020) (the
“End Date”), unless terminated earlier pursuant to terms set forth in the AP
Agreement. Notwithstanding anything to the contrary, Retailer may not terminate
this Agreement prior to its End Date. If, as of the expiration date of this
Agreement, the AP Agreement has been renewed or a new AP agreement has been
executed between Retailer and the Company and the agreement between the Company
and Prime Supplier and/or another primary wholesaler

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



has been renewed, this Agreement shall renew for the same time period as such
wholesaler agreement.

3.



Supply Requirement.   The Company has or will contract with a Prime Supplier for
purposes of fulfilling Retailer’s orders under this Agreement. Notwithstanding
any other provision in this Agreement, neither the Company nor Prime Supplier
provides any assurances that goods ordered will be in stock and each reserves
their absolute right to determine what goods are carried.

4.



Pricing.

4.1



Branded Pharmaceuticals.   Except as otherwise set forth in this Agreement,
Retailer will pay a purchase price for all branded pharmaceutical products
purchased under this Agreement in an amount equal to Prime Supplier’s Cost for
such branded pharmaceuticals minus a certain discount percentage, plus all
applicable taxes or other governmental assessments payable on such purchases as
shown in Exhibit 1. The term “Prime Supplier’s Cost” means the manufacturer’s
invoice price of the branded pharmaceuticals at the date of Prime Supplier’s
invoice to the Company without reduction for cash discounts. Retailer’s initial
discount percentage is [*]%. Prices going forward may be adjusted by the
Company, in its sole discretion, based on changes in the pricing that the
Company receives from Prime Supplier. The pricing described in this Section 4.1
does not apply to branded products that are core specialty products priced on
Exhibit 1, Table 1 and listed in Exhibit 3.

4.2



Long Term Care Pharmacies.  Long Term Care Pharmacy (often referred to as
Closed Door) will pay a purchase price for all branded pharmaceuticals products
purchased under this Agreement in an amount equal to Member GPO Contract
Products for such brand pharmaceuticals minus a [*]% discount, as shown in
Exhibits 1, plus all applicable taxes or other governmental assessments payable
on such purchases.

4.3



Generic Pharmaceuticals. Retailer will pay a purchase price for all
generic pharmaceuticals purchased under this Agreement at the price applicable
under Prime Supplier’s SynerGx generic pharmaceuticals program. The availability
and terms of Prime Supplier’s generic pharmaceuticals program to Retailer may
change from time to time based on certain volume thresholds. Subject to certain
generic purchasing volumes being met by the Company (including the volume of its
participating affiliated retailers), the Company shall pay Retailer a rebate
equal to [*] percent ([*]%) of the price for Primary SynerGx generic
pharmaceuticals purchased and paid for by Retailer under such program. If the
volume thresholds are not met, no rebate shall apply. In addition, no rebate
shall be payable if this Agreement has been terminated by the Company prior the
end of the rebate period or if the Prime Supplier Agreement has been terminated
prior to the end of the rebate period. The rebate, as applicable, shall be paid
thirty (30) days after the end of each calendar month. The Company may apply the
rebate to any amounts owed

2

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



by Retailer to the Company. Prime Supplier has agreed that it will provide price
protection for any generic product Prime Supplier substitutes with a higher
priced generic pharmaceutical product (excluding manual overrides by the Company
or by Retailer) as a result of Prime Supplier’s fault in availability.

4.4



Specially Priced Merchandise. Notwithstanding the foregoing, the purchase price
for certain items (“Specially Priced Merchandise”), including, but not limited
to, the following items, will be separately established from time to time and no
rebate applies to such items unless separately and explicitly provided: (go to
Prime Supplier agreement)

[*]

4.5



Core Specialty and Specialty Priced Pharmaceuticals. Notwithstanding anything to
the contrary, the purchase price for certain high cost and specialty
pharmaceuticals (“Specialty Pharmaceuticals”) as shown in Exhibit 1.

4.5.1



The Parties agree that Company shall provide to Prime Supplier a
Company-specific Asembia contract formulary, containing applicable Asembia Brand
Prescription Contract Products, for Prime Supplier to load in the primary GPO
position. Company shall be responsible for ensuring the accuracy of such
contract formulary. Within thirty (30) days following the end of each quarter,
the Parties will review the Asembia Brand Prescription Contract Products ordered
and purchased by Company during the immediately preceding month. Notwithstanding
anything in this Agreement to the contrary, if the Parties determine that the
Asembia contract formulary contained merchandise other than an Asembia Brand
Prescription Contract Product and such non-Asembia Brand Prescription Contract
Product was purchased, then (i) the purchase price for such item is or should
have been the Contract Product pricing set forth in Exhibit 1 and (ii) Company
shall be assessed an upcharge by Prime Supplier within thirty (30) days after
the end of such quarter in an amount equal to the difference between the
Contract Product price and the applicable Invoice Price for all such identified
non -Asembia Brand Prescription Contract Products.

5.



Ordering. Prime Supplier has been retained by the Company for purposes of
fulfillment (including order processing) and logistics under this Agreement.

5.1



In General. Retailer’s orders must be electronically transmitted (excluding
emergency orders) via Prime Supplier standard order system or such other
electronic order entry system as may be approved by Prime Supplier from time to
time. Retailer must supply, at its own expense, all hardware required to access
Prime Supplier’s order system, all required Internet access and any required
interfaces or other network enhancements. Retailer agrees not to, use Prime
Supplier’s system or any other electronic order entry system provided by Prime

3

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



Supplier under this Agreement for any purpose unrelated to this Agreement. In
the event that the electronic order entry is temporarily interrupted for reasons
beyond the control of Retailer or Prime Supplier, Retailer may place orders
manually and both parties will use reasonable efforts to rectify the problem.

5.2



Schedule II Drugs. Orders for Schedule II controlled substances shall be
submitted to Prime Supplier either electronically using the Controlled Substance
Ordering System (“CSOS”) or by mail using DEA Form 222, which should be mailed
to the applicable Prime Supplier distribution center.

6.



Delivery. Prime Supplier has contracted with the Company for purposes of
fulfillment and logistics (including delivery) under this Agreement.

6.1



In General. Prime Supplier has agreed to deliver all goods F.O.B. destination
in accordance with Prime Supplier’s general delivery schedules as may be
established from time to time by the applicable Prime Supplier servicing
division (exclusive of holidays). Prime Supplier shall use good faith efforts to
provide one (1) delivery per day which includes goods ordered the prior day
before 7:00 p.m., five (5) days per week (Monday through Friday, exclusive of
holidays) for pharmaceuticals.

6.2



OTC Products. OTC Products will be delivered to Retailer and to Retailer
LTC pharmacies five (5) times per week, on mutually agreed upon times. Upon
thirty (30) days advance written notice to Prime Supplier , Retailers that
currently receive one (1) delivery per week, shall have the option to change the
delivery of OTC Products from one (1) time per week to five (5) times per week.
All delivery times are approximate and subject to periodic review and mutual
adjustment. An additional charge will be assessed by the Company for additional
scheduled deliveries and emergency deliveries on weekends or holidays.

6.3



Deliveries from Alternative Distribution Centers. Retailer (provided Retailer is
not located in Hawaii or Alaska) may order merchandise stocked in a Prime
Supplier distribution center, other than the distribution center identified by
Prime Supplier as Retailer’s primary distribution center, that is not available
at such primary distribution center at the time of the order (whether as a
result of being temporarily out of stock or otherwise), subject to the shipping
and handling fees set forth in the alternate distribution center delivery
charges set forth below.

6.3.1



“RED” means Remote Emergency Delivery of Rx Merchandise from a non-primary Prime
Supplier distribution center to a Retailer. Prime Supplier will provide each
Retailer [*] per quarter, at no additional cost. Any additional REDs will be
subject to alternate distribution center delivery charges as forth below.

6.3.2



If the alternative distribution center delivery includes both pharmaceutical and
non-pharmaceutical merchandise, then the applicable non-

4

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



pharmaceutical alternative distribution center delivery fee will apply. If the
prescription drug is not available within the Prime Supplier network, it will be
drop-shipped from the vendor if stock is available, at Retailer’s expense.

 

 

 

 

Each Alternate Distribution Center Delivery Via:

Shipping and Handling Fee (Pharmaceuticals):

Shipping and Handling Fee (Non-Pharmaceuticals):

Ground

$[*]

$[*]

Two Day

$[*]

$[*]

Overnight, Standard

$[*]

$[*]

Overnight, Priority

$[*]

$[*]

Same Day

[*]

[*]

*Certain hazardous items must be shipped via ground courier, and controlled
substances must be filled by the primary distribution center with the
appropriate DEA forms/requirements.

6.4



The above shipping and handling charges will not apply to deliveries of
merchandise that Prime Supplier does not stock on a consistent basis in
Retailer’s primary distribution center (unless Prime Supplier does not stock
such merchandise because such merchandise does not meet a level of purchasing
activity acceptable to Prime Supplier).

7.



Returned Goods/Shortages/Damages Policy. Prime Supplier has been retained by the
Company for purposes of fulfillment (including return processing) and logistics
under this Agreement. Prime Supplier’s Returned Goods Policy (which is subject
to change by Prime Supplier) shall apply to all merchandise purchased under this
Agreement. The Company shall provide a copy of such policy to Retailer. Retailer
also agrees to fully participate in Prime Supplier’s Buy-Back Program or
Administration Program for processing of Retailer’s eligible unsaleable
pharmaceutical products, unless Retailer’s return processor is a company other
than Inmar. The Company will provide Retailer with the details of such programs.

8.



Change in Third Party Logistics Provider. The Company reserves the right to
terminate this Agreement if the Company’s relationship with Prime Supplier is
terminated for any reason or if the Company’s performance of this Agreement
becomes illegal or economically impractical based on legal requirements.

9.



Generic Program Volume Based Rebate. The rebate payable on generic
pharmaceutical purchases may constitute a “discount or other reduction in
price,” as such terms are defined under the Medicare/Medicaid Anti-Kickback
Statute. The Company and Retailer agree to comply with any and all requirements
imposed on sellers and buyers, respectively, under 42 U.S.C. §1320a-7b(b)(3)(A)
and the “safe harbor” regulations regarding discounts or other reductions in
price set forth in 42 C.F.R. §1001.952(h). In this regard, Retailer may have an
obligation to accurately report, under any state or federal program which
provides

5

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



cost or charge based reimbursement for the products or services covered by this
Agreement, or as otherwise requested or required by any governmental agency, the
net cost actually paid by Retailer.

10.



Other Goods. Certain OTC/HBA goods, as well as other goods and services may also
be made available by the Company to Retailer and delivered once per week under
this Agreement. Prices for such goods and services will be established from time
to time by the Company; however, OTC/HBA purchases sourced through Prime
Supplier will generally be priced at [*] plus [*]%.

11.



Services and Supplies. Upon request, Prime Supplier has agreed to provide
Retailer with a handheld ordering device at no charge. Prime Supplier has also
agreed to provide, at no charge, shelf labels and price stickers to Retailer for
goods the Company acquires from Prime Supplier for resale to Retailer.

12.



Warehouse Supply Feature. Retailer shall also have the right to purchase generic
prescription pharmaceuticals and other pharmaceutical-related products and
supplies offered for sale from time to time on the IRP.thriftywhite.com website
(the “Website”) at the prices and on the terms set forth on the Website from
time to time (“Warehouse Supply Feature”).   The Warehouse Supply Feature is
separate from the sales that are supplied through Company’s fulfillment
arrangement with Prime Supplier. The terms and conditions of the AP Agreement
(including payment terms) apply to purchases under the Warehouse Sales Feature.
Retailer agrees to all of the terms and conditions stated on Website from time
to time. Retailer acknowledges that it is Retailer’s responsibility to make
itself aware of changes to such terms and conditions, which shall be binding
with respect to transactions initiated on the Website when posted.

13.



Own Use. Retailer represents and warrants that all purchases of pharmaceuticals
by Retailer under this Agreement, whether through Prime Supplier or through the
Warehouse Supply Feature, will be for Retailer’s “own use” (as that term is
defined in judicial or legislative interpretation) within licensed pharmacies
owned by Retailer that are identified in the AP Agreement and not for resale to
anyone other than the final consumer in the form of completed prescriptions,
except for de minimis sales to other providers that directly sell the products
to consumers as permitted by applicable state or federal law. In no event,
however, shall Retailer sell any products purchased under this Agreement to any
entity that resells such products to a non-consumer. Notwithstanding anything to
the contrary, this Agreement may be immediately terminated in the event that the
Company reasonably determines that Retailer is in breach of this section. Should
Retailer in anyway dispense, provide, transfer or sell any pharmaceuticals
purchase by Retailer under this Agreement in contravention of this Section,
Retailer agrees that it shall be liable for (and shall indemnify and hold the
Company harmless from) any and all damages and penalties incurred by Company.

14.



Licensure. Retailer represents and warrants to the Company that Retailer has
complied with, currently complies with, and will continue at all times during
the term of this

6

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



Agreement to comply with, all applicable licensure requirements and all federal,
state and local governmental laws. Prior to purchasing pharmaceutical goods from
the Company, and at all times during the term of this Agreement, Retailer will
provide the Company with copies of all such licenses and any renewals,
revocations, changes or notices related thereto.

15.



Security Interest. The Company retains the right to: (a) adjust Retailer’s
payment terms; (b) place Retailer on C.O.D. status, and/or (c) refuse orders
from Retailer if the Company has not received payment when due for products or
services supplied by (or through) the Company to Retailer or based upon
reasonable credit considerations. The Company retains, and Retailer hereby
grants, the Company, a security interest in all products (including, without
limitation, pharmaceutical drug products, OTC products, HBA products, greeting
cards), purchased or hereafter acquired by Retailer from the Company to secure
any and all payment obligations now or hereafter owed by of Retailer to the
Company. Retailer authorizes the Company to file and maintain UCC financing
statements evidencing such security interest.

16.



Compliance with Laws.

16.1



Company and Retailer shall fully comply with all applicable laws relating to
their obligations under this Agreement or otherwise applicable to the purchase,
handling, sale, distribution or dispensing of and the reimbursement for the
merchandise and represent and warrant that (i) prescription products are being
purchased for dispensing or administration to patients pursuant to a legitimate
prescription, and (ii) any subsequent resale by Retailer will be in compliance
with all applicable laws and to a licensed healthcare provider for its
dispensing or administration to patients pursuant to a legitimate prescription.
Except for liability due to Company’s negligence or intentional misconduct, the
Company and Retailer shall defend, indemnify and hold Prime Supplier harmless
from any and all liability arising out of or due to nonadherence with such legal
or regulatory requirements or representation and warranty.

16.2



Company and Retailer agree that each will comply with applicable United
States reporting laws applicable to pharmaceuticals including, without
limitation, provisions of the Social Security Act, as amended, Sections 1128A
and 1128B, 42 U.S.C. section 1320a-7, 7(a) and 7(b), including penalties
involving Medicare or state health care programs, and §1320a-7b together with
the regulations promulgated thereunder (including without limitation 42 C.F.R.
§1001.952(h)) and comparable state laws or regulations, pertaining to illegal
remuneration (including any kickback, bribe, or rebate) by, among other things,
properly disclosing (including, without limitation, disclosing, to the extent
required by law, any remuneration received under this Agreement that may be
necessary for a Party to comply with any cost reporting obligations that such
entities may have under applicable federal, state and local law) and
appropriately reflecting all discounts, rebates and/or other remuneration
described herein in the costs claimed or the

7

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



charges made under federal health care programs (including, without limitation,
the Medicaid and Medicare programs) and applicable state or private programs.

16.3



Controlled Substances and Other Regulations. In the event that performance of
the terms of this Agreement would cause Prime Supplier to be noncompliant with
or in jeopardy of being noncompliant with any federal, state or local law, rule,
regulation or ordinance or any governmental requirement, guideline or
pronouncement involving either controlled substances or any other regulated
products or activities, including but not limited to the DEA’s regulatory
requirements for verifying its customers and reporting suspicious or excessive
orders, Prime Supplier may, within its sole and absolute discretion, do any of
the following: (a) limit or deny any order for controlled substances or other
regulated products as warranted by any established diversion monitoring program
of Prime Supplier, and (b) immediately terminate this Agreement, in whole or in
part, without liability if: (i) continued performance of any part of this
Agreement would violate any federal, state or local law, rule or regulation, or
put Prime Supplier in jeopardy of violating any federal, state or local law,
rule or regulation regarding either controlled substances or any other regulated
products or activities; or (ii) Prime Supplier receives a complaint, notice,
warning letter or other communication from a governmental agency alleging
noncompliance with any laws, rules or regulations in relation to Prime
Supplier’s distribution of the Merchandise (including without limitation
controlled substances) under this Agreement or to Customers’ or the Warehouse’s
actions or omissions with respect to either controlled substances or any other
regulated products or activities.

17.



Drug Supply Chain Security Act. Effective July 1, 2015, Section 582 (d) (1)(A)
of the Drug Supply Chain Security Act (“DSCSA”) requires pharmacies
(“Dispensers”) to capture and transmit the transaction history, transaction
information and transaction statement (collectively “Transaction Data”) for
pharmaceutical products received from an authorized wholesaler(s). Subject to
the termination provisions below, and subject to Retailer’s signature of
agreement to the terms and conditions of the Drug Supply Chain Security Act
Agreement to Maintain Transaction Data attached as Exhibit “4” of this Agreement
(“Data Maintenance Agreement”), Company agrees to confidentially maintain for
six (6) years, beginning on the date of a transaction, the Transaction Data
required to be maintained by Retailer under subsection 582(d) of the DSCSA at no
additional charge to Retailer . Retailer may access the Transaction Data at
Company’s proprietary website http://irp.thriftywhite.com. Only Transaction Data
for products sold to Retailer by Company will be maintained. Retailer agrees
that it is responsible to maintain for six (6) years the transactional data
required by the DSCSA for product it receives direct from the manufacturer
(e.g., by drop shipment) or from any sources other than Company.

18.



External Event.

18.1



External Event; Request. For purposes of this Section, “External Event” shall
mean an event or series of events external to and beyond the control of the
Company that

8

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



has or is likely to have a significant adverse impact on the Company’s business
or operations. By way of illustration and not of limitation, an External Event
may include a material market fluctuation, governmental law, the actual or
proposed enactment or promulgation of a regulation or administrative action, or
a fundamental change in manufacturers’ pricing or distribution policies. In
response to an External Event, the Company may, at its option, request in
writing (a “Request”) that the pricing and/or other terms of this Agreement be
renegotiated so as to equitably reflect the effect of the External Event. The
Request shall identify the External Event and set forth the general nature and
scope of the adjustment requested. As soon as practicable after Retailer’s
receipt of such request, the parties shall meet and begin good faith
negotiations. If, at the end of sixty (60) days following Retailer’s receipt of
a Request, the parties have been unable to agree on satisfactory pricing or
other terms, the Company shall have the right to terminate this Agreement upon
five (5) days’ prior written notice.

18.2



Mediation. In the event that Retailer considers the reason(s) for termination to
be inadequate under this provision or refuses to renegotiate this Agreement, or
the Parties are unable to reach an amicable renegotiation of the Agreement, each
party agrees that prior to filing any lawsuit or other legal action against the
other party regarding such issue or dispute arising out of or otherwise relating
to this External Event provision, the parties shall participate in an expedited,
non-binding mediation conducted in accordance with the Commercial Mediation
Rules of the American Arbitration Association (“AAA”). A party shall initiate
such mediation by submitting a Request for Mediation (“Mediation Request”) to
the AAA and the other party by hand delivery and/or facsimile. Within 10 days
thereafter, the parties shall agree upon a single mediator to conduct the
mediation or, if they are unable to agree, request the AAA to make the
appointment. The mediation shall be conducted in Minneapolis, Minnesota and,
absent a written waiver executed by both parties, shall be completed within
thirty-five (35) days after either party first submits a Mediation Request. All
mediation fees payable to the AAA shall be shared equally between the parties.

19.



Confidentiality. Retailer agrees to hold the terms of this Agreement in strict
confidence and hereby reaffirms its obligation to hold the terms of the AP
Agreement and all Programs entered into under the AP Agreement in strict
confidence and not disclose the terms of such agreements (including the terms,
conditions and pricing applicable to the purchase of goods hereunder) to any
person or entity without the express written consent of the Company.

20.



Injunctive Relief/Indemnification. Retailer acknowledges that its breach of any
obligation applicable to Retailer under Sections 4, 13, 14, 19 and Exhibits 1
and 2 of this Agreement will constitute immediate and irreparable damage to the
Company that cannot be fully and adequately compensated in money damages and
which will warrant preliminary and other injunctive relief, an order for
specific performance or other equitable relief (without any requirement that a
bond be posted by Company). Further, Retailer understands that other action may
be taken and remedies enforced against it. Retailer agrees to indemnify and

9

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



hold Company harmless from all costs (including reasonable attorneys’ fees),
damages, and liabilities Company incurs as a result of Retailer’s breach of any
provision of this Agreement. The confidentiality obligations of Retailer
regarding Sections 4, 13, 14, 19 and Exhibits 1 and 2 of this Agreement shall
survive the termination of this Agreement.

21.



General Provisions.

21.1



Notice. Any notice or other communication required or desired to be given to a
party under this Agreement shall be in writing and shall be deemed given when:
(a) received by the recipient, after being sent via certified mail, return
receipt requested, and addressed to that party at the address for such party set
forth at the end of this Agreement; or (b) received by the recipient after being
sent via Federal Express, Airborne, or similar overnight delivery service for
delivery to that party at that address. A party may change its address for
notices under this Agreement by giving the other parties notice of such change
in accordance with the terms of this Agreement.

21.2



Relationship. The parties intend the relationship created by this Agreement to
be that of buyer and seller (not distributor or/dealer or franchise/franchisee).
Each is an independent contractor, and neither is the agent of the other. This
Agreement does not authorize Retailer to use, and Retailer agrees not to use,
any trademarks, trade names, logos, etc. owned by the Company and used by its
Company-owned stores, except as is expressly permitted by a separate license
agreement between the parties. Retailer acknowledges that the Company may
receive discounts, rebates or other consideration in connection with the Company
arranging the Programs and that the Company is entitled to retain the same with
no obligation of disclosure or accounting to Retailer. The Company is not a
fiduciary for Retailer in any respect.

21.3



Warranty Disclaimer. The Company disclaims, and Retailer waives, any claims
and damages arising from the failures, errors or delays of the Company’s
third-party agents in connection with the provision of goods and services
provided on the Company’s behalf under this Agreement or any of the Programs.
The Company hereby assigns to Retailer its rights against the Company’s
third-party agents relating to their failures or errors in connection with the
provision of with filling and delivering goods ordered as well as in connection
with the provision of goods and services performed by them on the Company’s
behalf. Retailer acknowledges that failures of timely deliveries and performance
by the Company or third-party vendors may occur and do not give rise to a damage
claim by Retailer. THE COMPANY MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, WITH RESPECT TO THE GOODS SOLD AND SERVICES PROVIDED UNDER THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, IMPLIED CONDITIONS OF FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR MERCHANTABILITY. NO AGENT, EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY HAS ANY AUTHORITY TO BIND THE COMPANY TO ANY
AFFIRMATION, REPRESENTATION OR

10

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



WARRANTY EXCEPT AN AUTHORIZED OFFICER OF THE COMPANY PURSUANT TO A SIGNED
WRITTEN AGREEMENT.

21.4



LIMITATION OF LIABILITY. THE COMPANY SHALL HAVE NO LIABILITY TO RETAILER OR ANY
OTHER PERSON FOR, AND RETAILER HEREBY EXPRESSLY WAIVES, ALL REMEDIES AND DAMAGES
RELATING TO INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES OF ANY
DESCRIPTION. THE PARTIES EXPRESSLY AGREE THAT SUCH LIMITATION IS AN AGREED UPON
ALLOCATION OF RISK. UNDER NO CIRCUMSTANCES SHALL THE COMPANY’S LIABILITY FOR ANY
CAUSE EXCEED [*].

21.5



Force Majeure. Each party’s obligations under this Agreement will be excused if
and to the extent that any delay or failure to perform such obligations is due
to causes beyond its reasonable control, including, without limitation, acts of
war or terrorism, fire or other casualty, product or material shortages, strikes
or labor disputes, transportation delays, manufacturer out-of-stock or delivery
disruptions, acts of God, or any law or regulation issued by any government or
governmental or quasi-governmental agency or any judgment or judicial, executive
or administrative order or decree, whether or not ultimately held to be valid.
The party experiencing such a force majeure event shall promptly notify the
other party of such event and use its reasonable commercial efforts to promptly
cure the same.

21.6



Assignment. Retailer shall not assign this Agreement in whole or in part without
the prior written consent of the Company, and any attempted assignment shall be
null and void. Subject to the Company’s prior written consent, Retailer shall
assign its obligations under this Agreement, including any Programs subscribed
to by Retailer, to any purchaser or successor to the Store. All of the
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective legal representatives, heirs, successors and assigns of the
parties hereto.

21.7



Choice of Law. This Agreement, and the respective rights of the parties under
this Agreement, shall be governed and construed by the laws of the State of
Minnesota, without application of any choice of law considerations. Any claim,
cause of action, suit or demand allegedly arising out of or related to this
Agreement, or the relationship of the parties, shall be brought exclusively in
the state or federal courts located in Minneapolis, Minnesota, and the parties
irrevocably consent to the jurisdiction and venue of such courts. Each party
hereto agrees that valid service of process may be effected on it by certified
mail at the addresses stated on the signature page of this Agreement.

21.8



Survival. The rights and obligations of the parties intended to be observed
and performed by the parties after the consummation of this Agreement shall
survive the same and continue thereafter in full force and effect.



11

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



21.9



Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Copies of this Agreement with signatures transmitted
electronically (e.g., by facsimile or pdf) shall be deemed to be original signed
versions of this Agreement.

21.10



Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

21.11



Entire Agreement; Modification and Waiver. This Agreement, together with any
exhibits and the related written agreement(s) in the Affiliated Pharmacy
Program, represent the only agreements among the parties concerning the AP
Program and pharmaceutical supplies and supersede all prior agreements, whether
written or oral, relating thereto. No purported amendment, modification or
waiver of any provision hereof shall be binding unless set forth in a written
document signed by all parties (in the case of amendments or modifications) or
by the party to be charged thereby (in the case of waivers). Any waiver shall be
limited to the provision hereof and the circumstance or event specifically made
subject thereto and shall not be deemed a waiver of any other term hereof or of
the same circumstance or event upon any recurrence thereof. This Agreement shall
not be construed against either party since each party has had the opportunity
to negotiate its provisions and contribute to its drafting.

Each of the parties has caused this Pharmaceutical Program Supply Agreement to
be executed in the manner appropriate to each intending to be legally bound.

 

 

 

 

 

RETAILER

    

THRIFTY DRUG STORES, INC.

 

 

 

By:

/s/ Calvin H. Knowlton, PhD

 

By:

/s/ Scot D. Rewerts

 

 

 

 

 

Title:

Chairman & CEO

 

Title:

Director Affiliated Pharmacy Program

 

 

 

 

 

Date:

3/29/2019

 

Date:

4/1/2019

 

Address:

228 Strawbridge Drive

    

Address:

6055 Nathan Lane North, #200

 

Moorestown, NJ 08057

 

 

Plymouth, MN 55442

 

 

 



12

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

COST OF GOODS PRICING

Merchandise included within the categories listed in the chart below will be
priced and invoiced at the applicable invoice price as set forth below and will
be subject to the corresponding Cost of Goods markup:

Table 1

 

 

 

Merchandise Category

Invoice Price

Cost of Goods Markup

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

†  Prime Supplier shall only recognize and extend [*] pricing to [*] for a
single [*].





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



EXHIBIT 2

Table 2

 

 

 

 

Cost of Goods Markup Matrix

For [*], (excluding [*])

Annual [*] Volume*

Invoice COGs
(non-cumulative)

Monthly
Statement
Discount

Cost Minus
Net COGS

[*]

[*]

[*]%

[*]%

[*]

[*]

[*]%

[*]%

[*]

[*]

[*]%

[*]%

[*]

[*]

[*]%

[*]%

[*]

[*]

[*]%

[*]%

 

*[*] Volume” means [*] purchased by Retailer from Prime Supplier during the
prior Contract Year. Notwithstanding the foregoing, the Parties agree for the
first Contract Year to provide an applicable Cost of Goods Markup of Cost minus
[*]%. Within thirty (30) days following the end of the first Contract Year, the
Parties will review the actual SynerGx Volume for such year. If the actual [*]
Volume exceeds $[*], then Prime Supplier shall provide Company with a true-up
adjustment at the applicable Cost of Goods Markup and Company will adjust
Retailer’s rebates accordingly. If the actual [*] Volume is less than $[*], then
Company will provide Prime Supplier with a true-up adjustment at the applicable
Cost of Goods Markup and Company’s rebates to Retailer will be adjusted
accordingly. Such true-up adjustment will be paid by the relevant Party within
sixty (60) days after the end of the first Contract Year.





14

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



Table 3

 

 

 

 

Cost of Goods Markup Matrix for [*]

[*] Volume

Invoice COGS

Monthly Statement
Discount

Cost Minus Net COGS

[*]

[*]

[*]%

[*]

[*]

[*]

[*]%

[*]

[*]

[*]

[*]%

[*]

[*]

[*]

[*]%

[*]

[*]

[*]

[*]%

[*]

 

Table 4

 

 

Cost of Goods Markup Matrix for [*]

[*] Volume*

Applicable Cost Mark-up
(non-cumulative)

[*]

[*]%

[*]

[*]%

[*]

[*]%

[*]

[*]%

[*]

[*]%

 

*[*] Volume” means [*] purchased by Retailer from Prime Supplier during the
prior Contract Year. Notwithstanding the foregoing, the Parties agree for the
first Contract Year to provide an applicable Cost of Goods Markup of Cost minus
[*]%. Within thirty (30) days following the end of the first Contract Year, the
Parties will review the actual SynerGx Volume for such year. If the actual [*]
Volume exceeds $[*], then Prime Supplier shall provide Company with a true-up
adjustment at the applicable Cost of Goods Markup and Company will adjust
Retailer’s rebates accordingly. If the actual [*] Volume is less than $[*], then
Company will provide Prime Supplier with a true-up adjustment at the applicable
Cost of Goods Markup and Company’s rebates to Retailer will be adjusted
accordingly. Such true-up adjustment will be paid by the relevant Party within
sixty (60) days after the end of the first Contract Year.





15

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



EXHIBIT 3

 

LIST OF CORE SPECIALTY PRODUCTS

[*]





16

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



 

EXHIBIT 4

 

DRUG SUPPLY CHAIN SECURITY ACT

AGREEMENT TO MAINTAIN TRANSACTION DATA

This agreement to maintain transaction data constitutes the written agreement
described in Section 582(d)(1)(B) of the Drug Supply Chain Security Act
(“DSCSA”), between Thrifty Drug Stores, Inc., dba Thrifty White Pharmacy
(“Thrifty White”) and its Affiliate Program member, Tabula Rasa HealthCare, Inc.
(“Dispenser”). This agreement is effective as of the July 1, 2015, or, if signed
after July 1, 2015, the date this agreement was signed (the “Effective Date”).
Dispenser is responsible for maintaining a copy of this agreement and entering
into this agreement does not relieve Dispenser of its obligations under Section
582(d) (1) of the DSCSA.

1.



Effective July 1, 2015, Section 582 (d) (1)(A) of the DSCSA requires in part,
pharmacies (“Dispensers”) to capture and transmit the transaction history,
transaction information and transaction statement (collectively “Transaction
Data”) for pharmaceutical products received from the Dispenser’s authorized
wholesaler(s).

2.



Subject to the termination provisions below, Thrifty White agrees to
confidentially maintain for six (6) years, beginning on the date of a
transaction, the Transaction Data required to be maintained by Dispenser under
subsection 582(d) of the DSCSA at no additional charge to Dispenser. Dispenser
may access the Transaction Data data at Thrifty White’s proprietary website
http://irp.thriftywhite.com. Only Transaction Data for products sold to
Dispenser by Thrifty White will be maintained under this agreement. Dispenser
agrees that it is responsible for maintaining for six (6) years the
transactional data required by DSCSA for product it receives direct from the
manufacturer (e.g., by drop shipment) or from any sources other than Thrifty
White.

3.



This agreement will automatically terminate upon termination or expiration of
the distribution relationship that Dispenser has with Thrifty White. In
addition, either party may terminate this agreement at any time upon thirty (30)
day written notice of termination to the other party. After termination, Thrifty
White will provide Dispenser’s Transaction Data maintained by Thrifty White to
Dispenser in a mutually agreeable electronic format. Thereafter, Dispenser is
responsible under the DSCSA and under this agreement to retain and maintain the
Transaction Data for the 6 year period.

4.



The transactional data maintained by Thrifty White may be exported by Dispenser
at any time up to thirty (30) days following termination of this agreement.
Thrifty White will provide the maintained transactional data to Dispenser in an
export file upon request at termination of this agreement.

5.



NEITHER THRIFTY WHITE NOR ANY OF ITS SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, OR REPRESENTATIVES WILL BE LIABLE FOR UNAUTHORIZED ACCESS TO
THE MAINTAINED TRANSACTION DATA, UNLESS AND ONLY TO THE EXTENT THAT THIS
DISCLAIMER IS PROHIBITED BY APPLICABLE LAW. THRIFTY WHITE DOES NOT WARRANT THAT
THE

17

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 



SERVICES WILL BE UNINTERRUPTED, ERROR-FREE OR THAT ALL DEFECTS WILL BE
CORRECTED. EXCEPT AS EXPRESSLY REQUIRED BY LAW. NEITHER THRIFTY WHITE NOR ITS
SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES WILL BE
LIABLE FOR ANY PUNITIVE, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES, OR FOR ANY
LOST DATA, LOST BUSINESS OR DAMAGE TO GOODWILL, EVEN IF ADVISED OF THE
POSSIBILITY OF SAME, AND REGARDLESS OF WHETHER THE CLAIMS ARE BASED IN CONTRACT,
TORT, STRICT LIABILITY, INFRINGEMENT, OR ANY OTHER LEGAL OR EQUITABLE THEORY.

6.



This agreement shall be governed, construed and enforced in accordance with the
laws of the State of Minnesota, without regard to its conflict of laws rules.
Thrifty White and Dispenser are separate legal entities and independent parties.
This agreement does not create an agency, joint venture, or partnership between
Thrifty White and Dispenser, and does not constitute legal advice from Thrifty
White to Dispenser with respect to Dispenser’s obligations under the DSCSA.
Thrifty White recommends that Dispenser contact its attorney for advice
regarding its obligations under the DSCSA.

Please indicate Dispenser’s agreement and understanding of this agreement to
maintain DSCSA Transaction Data by signing on behalf of Dispenser in the space
provided below. By signing on behalf of Dispenser, you represent and warrant
that (i) you are duly authorized to and have full legal authority to bind
Dispenser to this agreement and (ii) you agree, on behalf of Dispenser, to this
agreement.

 

 

 

 

 

(DISPENSER)

 

THRIFTY DRUG STORES, INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

18

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------